department of the treas irerwar revenues cenvce 2uz washington d c goverkment erties sep uniform issue list atasenesnnes set ep ra ti taxpayer a iraa company a security a company b amounta gemetensannnse dear trstraressnens this letter is in response to your ruling_request dated date in which you tequest a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on november taxpayer a withdrew amount a from ira a and purchased security a issued by company b with the intention of depositing security a into ira a taxpayer a made it known to company a and company b that security a was to be issued in the name of and deposited into ira a however after the transaction company b issued security a in the name of ira a but failed to deposit security a into ira a within the 60-day rollover period company b admitted that the timely deposit of security a into ira a was the result of their failure and misunderstanding based on the above facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount a from ira a because an error on the part of company b prevented security a from being timely deposited into ira a even though it was issued in the name of ira a n n sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ra to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day ‘on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d '3xa i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 3a and '3xd of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirament pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to compiete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted on behalf of taxpayer a is consistent with the assertion that the failure to accomplish a timely rollover was caused by the company b and failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount a from ira a taxpayer ais granted a period of days from the issuance of this ruling letter to roll aver no more than amount a of sec_408 except the 60-day requirement are met with respect to such contribution provided no more than amount a is contributed to an eligible_retirement_plan such as an ira within days from the issuance of this ruling letter the contribution will be considered a rollover_contribution within the meaning of sec_408 to an eligible_retirement_plan such as an ra provided all other requirements no opinion fs expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed pursuant to sec_401 of the code this letter only applies to the taxpayer named above sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact t sretenrarensans identification no tres af eee please address all correspondence to se t ep rat1 sincerely yours cobte a wthed carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
